COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-09-00396-CR

ROBERTO AGUILAR                                                   APPELLANT

                                         V.

THE STATE OF TEXAS                                                     STATE

                                     ------------

           FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY

                                     ------------

                  MEMORANDUM OPINION1 AND JUDGMENT

                                      ----------

      We have considered the appellant’s AMotion To Dismiss Appeal.@       The

motion complies with rule 42.2(a) of the rules of appellate procedure. See Tex.

R. App. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).

                                               PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 22, 2010

      1
       See Tex. R. App. P. 47.4.